Strout, J.
Demurrer to a declaration for libel. The first count is clearly defective. It contains no words of inducement, colloquium or innuendo, connecting the plaintiff with the alleged libel. The article itself, so far as libelous matter is concerned, fails to identify the plaintiff as the person intended.
If in the remaining two counts it was intended to charge the matter published to be libelous of the plaintiff in his office of a *129deputy sheriff, they are fatally defective, as neither contains an allegation that he was a deputy sheriff at the date of the publication, nor that the language referred to him in his official capacity. A libel upon him as a private individual is all that these counts cover.
In the second count where the article published speaks of a deputy sheriff rummaging in a sleigh, the innuendo is “meaning the said N. el. Hanna,” but the language does not authorize this innuendo. This is very clear on reading the article. After detailing the acts of the deputy sheriff referred to, the article says, “but to return to Nat,” a clear indication that the previous statement referred to some person other than the plaintiff. The remainder of the article, though inelegant, even if applied to the plaintiff, cannot be regarded as libelous. Searching for violators of the law, by a private citizen, honorably conducted, is not only justifiable but often praiseworthy; that it arouses the wrath of the offender is natural. A statement of that fact is not libelous.
The third count contains neither inducement, colloquium nor innuendo. The statement in the published article refers to N. G. Hanna, while the plaintiff’s name is Nathaniel J. Hanna. There is no positive averment that the plaintiff was intended to be referred to, by the name of N. G. Hanna. Even if the matter could be regarded as libelous, which is doubtful, the count fails to connect it with plaintiff by proper allegations, and is therefore bad.

Exceptions sustained. Demurrer sustained.